Citation Nr: 1209270	
Decision Date: 03/12/12    Archive Date: 03/28/12

DOCKET NO.  08-27 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for disorder of the lumbar spine, to include degenerative disc disease. 

2. Entitlement to service connection for a disorder of the cervical spine, to include degenerative disc disease. 

3. Entitlement to service connection for a bilateral lower extremity disorder, to include bilateral peripheral neuropathy of the lower extremities. 

4. Entitlement to service connection for a bilateral foot disorder, to include bilateral hallux valgus. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1972 to January 1973.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in November 2006 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2007, a statement of the case was issued in June 2008, and a substantive appeal was timely received in September 2008.  

In March 2010, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

A review of the Virtual VA paperless claims processing system includes a questionnaire regarding military service dated in July 2009 and VA progress notes from 2007 and 2008.  Additional documents in the Virtual VA paperless claims processing system are either duplicative of the evidence of record or are not pertinent to the present appeal.  

In May 2010 the Board remanded the issues for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In March 2010 the Veteran testified that during service he was hospitalized as both an in-patient and outpatient at Balboa Naval Hospital for his back and lower extremities; however, he has not been able to obtain records from Balboa Naval Hospital.  He stated that he injured his lumbar and cervical spine during boot camp as a result of calisthenics and people trampling over him.  He explained that he developed problems with his feet from continuous marching.  

In May 2010, the Board remanded the issues for further development, to include obtaining any outstanding service treatment records under the Veteran's name prior to his 1983 name change.  In August 2010, the National Personnel Records Center (NPRC) confirmed that all available service treatment records were sent; however this verification was sent under the Veteran's current name and not under the Veteran's former name as instructed in the Board's remand.  In January 2010, the Veteran's representative indicated that the AMC did not specifically request records from Balboa Naval Hospital and there is no evidence indicating that the records are not available.  As the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).  VA has a duty to search alternate sources of service records.  Washington v. Nicholson, 19 Vet App. 362 (2005).  No attempt to seek records from alternative sources has yet been made.  The Veteran's claims for service connection may not be decided until a formal determination as to the unavailability of these records has been made.  See Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has complied with its duty to assist the Veteran under 38 C.F.R. § 3.159(c)(2) by requesting all service treatment records from the NPRC under the Veteran's name Ronald Thomas Czenkus.  The NPRC should also be requested to search for any separately stored service hospital records pertaining to the Veteran under the name Ronald Thomas Czenkus for a claimed inpatient hospitalization at the Balboa Naval Hospital from October 1972 to January 1973.  If no records are available from the NPRC, attempt to obtain the records from Balboa Naval Hospital.  A formal determination, pursuant to 38 C.F.R. § 3.159(c), must be entered if it is determined that the above records do not exist or that efforts to obtain them would be futile.  In the event that it is determined that additional service treatment records are unavailable, provide the Veteran with appropriate notice under 38 C.F.R. § 3.159(e), and give him an opportunity to respond. 

2. If additional service treatment records or in-service hospital records are associated with the file, the claims folders should be returned to the examiner who conducted the VA examination in December 2010.  The examiner should review the additional evidence submitted since the Veteran was examined, to determine the etiology of the lumbar spine, cervical spine, bilateral lower extremity to include peripheral neuropathy, and bilateral foot disorder.  Another examination is not required unless deemed necessary by a VA physician.  The examiner should opine as to whether any additional evidence which has been added to the file since the examination changes the opinions that were rendered at that time. 

3. After the above development is completed, adjudicate the claims.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



